Citation Nr: 0025041	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for a skin disorder, on 
a direct basis. 

2. Entitlement to service connection for skin disorder, 
claimed as a manifestation of an undiagnosed illness.  

3. Entitlement to service connection for fatigue, on a direct 
basis.   

4. Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.  

5. Entitlement to service connection for sleep disturbance, 
on a direct basis.  

6. Entitlement to service connection for sleep disturbance, 
claimed as a manifestation of an undiagnosed illness.  





REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
November 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a February 1999 rating 
decision, in which the RO denied the veteran's claims of 
entitlement to service connection, inter alia, for a skin 
disorder, fatigue, sleep disturbance, and headaches, on a 
direct basis and as claimed manifestations of undiagnosed 
illness.  The veteran filed an NOD in March 1999, and the RO 
issued an SOC that same month.  The veteran filed a 
substantive appeal in April 1999.  In May 1999, the veteran 
testified before a Hearing Officer at the VARO in Togus, ME.  
A Hearing Officer's Decision (accompanied by a rating 
decision) was issued in November 1999, in which the veteran 
was granted service connection for headaches as a 
manifestation of an undiagnosed illness.  Supplemental SOC's 
were issued in November and December 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and received the 
Southwest Asia Service Medal with two bronze stars.  

3. The veteran's service medical records associated with his 
active service in the Persian Gulf War are unavailable for 
review.  

4. A December 1991 service medical examination, associated 
with the veteran's enlistment in the Army National Guard, 
did not reveal complaints, symptoms, or findings of a skin 
rash, fatigue, or sleep disturbance.  

5. On VA examination in December 1998, the examiner noted 
that the veteran had an eczematous rash on his shoulders, 
had normal strength and range of motion in his hands, and 
suffered from chronic fatigue secondary to an interrupted 
sleep pattern.  

6. During a personal hearing in May 1999, the veteran 
testified that he had been treated for a skin rash on one 
occasion during his active service, that he suffered from 
fatigability in his right hand on repetitive use, and that 
while sleeping he frequently awakened gasping for air.  



7. The veteran's contention that he suffers from a skin 
disorder, fatigue, and/or sleep disturbance, and that 
these conditions had their onset during his active 
service, is not supported by any medical evidence that 
would render the claims for service connection for those 
claimed disabilities plausible under the law.  

8. The veteran's skin rash has been associated with a 
diagnosed illness, eczema, which is a ratable disability 
for VA purposes.  

9. There has been no objective, independently verifiable 
evidence of symptoms associated with the veteran's 
complaints of fatigue or sleep disturbance.  


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for a skin disorder, either on a direct basis or as a 
manifestation of an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317 (1999).  

2. The veteran's claim of entitlement to service connection 
for fatigue, either on a direct basis or as a 
manifestation of an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.317 (1999).  

3. The veteran's claim of entitlement to service connection 
for sleep disturbance, either on a direct basis or as a 
manifestation of an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.317 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

As noted above, the veteran's service medical records 
associated with his period of active service in the Persian 
Gulf operation are not available for review.  The duration of 
his active service, as shown by his DD Form 214 (Certificate 
of Release or Discharge from Active Duty), was from May 30, 
1990, to November 22, 1991, in the United States Army.

In December 1991, the month following his separation from 
active service in the Persian Gulf, the veteran underwent a 
medical examination for purposes of enlistment in the Army 
National Guard.  In the Report of Medical History, the 
veteran did not report any past or current problem with a 
skin disorder, fatigue, or sleep disturbance.  In the 
contemporaneous Report of Medical Examination, upon clinical 
evaluation, no abnormal findings were reported with respect 
to a skin disorder, fatigue, or sleep disturbance.  

In January 1998, the veteran submitted to the RO a VA Form 
21-526 (Veteran's Application for Compensation or Pension), 
in which he filed claims for chronic fatigue and headaches 
suffered while in the Persian Gulf.  That same month, the RO 
sent the veteran a Persian Gulf War development letter, 
advising him of the types of evidence which would assist in 
the adjudication of the claim.  

Also in January 1998, the RO received Down East Community 
Hospital medical records, dated from May 1997 to October 
1997.  These records noted the veteran's treatment for back 
pain, a finger injury, swollen glands, and headaches.  In 
addition, the RO received statements from both the veteran 
and his wife.  In particular, the veteran noted that, while 
serving in the Persian Gulf region, he had suffered from a 
skin rash and respiratory distress, as well as extreme 
fatigue and headaches.  The veteran further noted that he 
continued to suffer from chronic headaches, fatigue, and 
sleep problems.  The veteran's wife also reported that the 
veteran suffered from chronic headaches.  

Thereafter, the RO received medical records from the VA 
Medical Center (VAMC) in Togus, dated from April 1995 to 
February 1998.  In particular, a treatment record, dated in 
January 1996, noted the veteran's complaints of sleep 
disturbance.  He reported that the duration of his sleep was 
not a problem, but he was tired when he awakened.  The 
veteran did not report problems with loud snoring, but that 
he did awaken at night needing to take deep breaths.  He 
indicated that these symptoms had been present for four to 
five years.  The diagnosis noted questionable sleep apnea, 
and the veteran was scheduled for a sleep lab.  

In December 1998, the veteran was medically examined for VA 
purposes.  He complained of chronic fatigue, and reported 
that his sleep pattern had changed considerably since he was 
stationed in Kuwait.  Prior to that time, given the 
opportunity, the veteran reported sleeping 10 to 12 hours a 
day.  Since his return from the Persian Gulf, he reported 
that he was sleeping a maximum of three or four hours per 
night.  He indicated that sometimes headaches bothered him, 
and sometimes he was just unable to sleep more than three or 
four hours.  The veteran also complained of a rash on his 
upper arms, which he claimed was not bothersome from the 
months of November through March.  He said he had noticed the 
rash approximately two months after he left Kuwait, when he 
was stationed in Saudi Arabia.  

On clinical evaluation, the examiner noted some circular 
erythematous patches in the upper arms, extending onto the 
shoulders.  The patches were noted to have central cracking 
and drying.  The erythema was found to extend from the 
borders through the circular patterns.  Otherwise, the skin 
was reported to be clear.  As for the musculoskeletal system, 
there was normal strength in the hands, arms, shoulders, and 
legs.  There was no evidence of pain at either rest or 
manipulation, and no complaint of migratory joint pain.  In 
addition, the examiner noted that there was weakness with 
long repetitive activities, but that this was not a 
generalized condition.  Furthermore, there was no report of 
fatigue lasting 24 hours or longer after exercise, and the 
veteran indicated that he liked to go out hunting with his 
bird dog, after which he felt invigorated as opposed to 
fatigued.  The examiner's diagnosis was eczematous rash, 
bilateral upper arms, seasonal (November through March); and 
fatigue secondary to chronic fatigue secondary to sleep or 
interrupted sleep pattern.  

The RO subsequently requested clarification of the second 
diagnosis, above, as to the likely etiology of the veteran's 
sleep problems.  In a January 1999 addendum to the December 
1998 examination report, the examiner noted that, in his 
opinion, the veteran's fatigue was likely secondary to his 
sleep problems.  He noted that the veteran had apparently 
developed hypervigilance while on guard duty in the Persian 
Gulf, and it appeared to have carried over to the present.  
The examiner further indicated that no other explanation for 
the veteran's fatigue was forthcoming.  

In May 1999, the veteran testified before a Hearing Officer 
at the VARO in Togus.  He reported that he had been a truck 
mechanic while in the Persian Gulf, and had also stood on 
guard duty.  He testified that he had sought medical 
treatment in service only while stationed in the Persian 
Gulf.  He noted that he had been treated for headaches and a 
skin rash, and that he was prescribed skin cream for the 
latter.  The veteran stated that he didn't remember having 
been treated for sleep apnea following service, but that he 
was told only that he had a sleep disorder.  He stated that 
his problem involved awakening and gasping for air after 
falling asleep, which felt like someone was choking him.  He 
would fall back asleep, and the problem would arise again.  
This would occur six or seven times a night.  

When asked whether he became fatigued after physical 
activities, the veteran testified that he had worked as a 
mechanic, and that, when he had been holding a wrench for a 
period of time, his hand would become fatigued and he would 
lose the ability to grip the tool.  He also reported that he 
considered this fatigue associated with his joints.  In 
addition, the veteran stated that he had been treated at a 
hospital for his headaches during the Gulf War in a location 
designated "Freedom City" in Kuwait.  He also stated that 
he had received cream for his rash at a battalion aid 
station.  The rash and headache symptoms were reported as 
having been relieved, only to return months later after his 
departure from the Persian Gulf region.  The veteran 
testified that he had been separated from the service when 
the symptoms recurred.  

Thereafter, the RO received VAMC Bedford medical records, 
dated from April 1992 to February 1994.  In particular, a 
treatment record, dated in April 1992, noted findings of dry, 
flaky patches on the veteran's upper arms.  The veteran was 
advised to avoid hot water, and to use Dove soap and skin 
lotion.  A treatment record, dated in February 1993, noted 
the veteran's complaint of skin lesions on his upper arms.  
On examination, there were two small round lesions (0.5 by 
0.5 cm) noted, which were dry, scaly, and reddened, with 
white centers and no drainage.

Also among the records received from the Bedford VAMC was the 
report of a Persian Gulf Registry Protocol Examination, which 
the veteran underwent in February 1993.  The veteran did not 
report any current medical complaints. He indicated that he 
had been exposed to smoke due to oil fires while in the 
Persian Gulf.  It was also noted that the veteran reported 
developing skin lesions over both arms, following his return, 
which were recurrent.  The report indicates that, upon 
clinical evaluation, the veteran was found to be 
asymptomatic.  

Thereafter, the RO received additional VAMC Togus medical 
records, dated from November 1998 to February 1999.  In 
particular, a February 1999 treatment record noted dime-size 
flaking patches on the veteran's upper arms, that had a 
sandpaper feel.  No clinical diagnosis or plan was indicated.  
In addition, the RO received copies of photographs of various 
scenes taken while the veteran was presumably in Kuwait, 
Saudi Arabia, and/or Iraq. 

In December 1999, the RO received a VA Readjustment 
Counseling Services Intake Assessment, dated in November 
1999.  In particular, the veteran reported having headaches 
which began and were first treated while he served in the 
Persian Gulf region.  He reported also suffering from skin 
rashes and fatigue, and had periods of heavy sweating and 
weakness, the latter lasting for a four-year period ending in 
1997.  

II.  Analysis

a.  Direct Service Connection

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Under applicable criteria, 
service connection may be granted for a disability resulting 
from disease or injury which was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110 (West 1991).  To establish 
a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

As noted above, the veteran's service medical records, after 
extensive and documented searches, have not been located and 
are unavailable for review.  Following a review of the 
evidence of record and applicable law, the Board finds the 
veteran has not submitted well-grounded claims for service 
connection for a skin disorder, fatigue, or sleep 
disturbance, on a direct basis.  In reaching this conclusion, 
we note that, during his personal hearing in May 1999, the 
veteran reported receiving treatment for a skin rash while in 
the Persian Gulf.  He did not report being treated for 
fatigue or sleep disturbance, although he testified that he 
did suffer from those symptoms at that time.  We accept, 
particularly in our analysis as to well-groundedness, the 
veteran's testimony under oath.

Post-service medical evidence reflects treatment for a skin 
rash in April 1992 and February 1993.  A Persian Gulf 
Registry examination, also in February 1993, noted the 
veteran's skin rash to be asymptomatic.  No complaints or 
treatment are of record for fatigue, and, with respect to 
sleep disturbance, the veteran was diagnosed with 
questionable sleep apnea in January 1996.  On VA examination 
in December 1998, he was reported to have an eczematous rash 
on his upper arms; with normal strength in his hands, arms, 
shoulders, and legs; and was diagnosed with fatigue secondary 
to chronic fatigue secondary to sleep or interrupted sleep 
pattern.  In a subsequent addendum, the examiner noted that 
the veteran's fatigue was likely secondary to his sleep 
problems, and that he had apparently developed hypervigilance 
while in the Persian Gulf.  

We are aware that the Federal Circuit Court of Appeals has 
held that the function of the well-groundedness requirement 
"dictates that the threshold for the standard, the 
claimant's burden of persuasion, be low, as a high threshold 
risks the elimination of potentially meritorious claims, 
which would undermine the entire veteran-friendly nature of 
the veteran's claim system."  See Hensley v. West, 212 F.3d 
1255, 1261 (Fed. Cir. 2000).  Furthermore, the Federal 
Circuit Court of Appeals has also held that the evidentiary 
threshold for establishing a well-grounded claim is low, and 
requires only that the claim be "plausible" or "capable of 
substantiation," and that "[s]uch a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

The Board is cognizant that, while there is evidence of a 
current skin disorder, i.e., eczema, there is no competent 
medical opinion of record linking the veteran's skin disorder 
to his active service period.  We are also cognizant that the 
VA examiner did diagnose the veteran with fatigue, likely 
secondary to an interrupted sleep pattern, and that this was 
related to the veteran's report of hypervigilance in service.  
In this instance, the examiner's opinion was based solely on 
the veteran's reported history of his symptoms, with no 
objective clinical evidence of fatigue or sleep disturbance 
found.  As the Court of Appeals for Veterans Claims has held, 
in Leshore v. Brown, 8 Vet.App. 406, 409 (1995), "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' 
satisfying the Grottveit requirement."  See Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1995).

Furthermore, the Board finds, in this instance, that the 
veteran's fatigue and sleep disturbance have not been 
associated or related to any underlying medical condition or 
disorder.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 
(1999), in which the Court held that a diagnosis of pain 
cannot, without connection to an underlying condition and a 
medical nexus to service, warrant service connection.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the veteran has 
reported that he did not receive treatment for fatigue or 
sleep disturbance while in service.  He has reported a single 
instance of treatment for a skin rash, that being at a 
battalion aid station.  A service medical examination one 
month after his separation from active service in the Persian 
Gulf region did not reflect reports of past or current skin-
related problems.  The first documented post-service 
treatment for a skin disorder occurred in April 1992, and no 
competent medical evidence is of record linking that 
diagnosed rash, or the veteran's current skin disorder, to 
active service.  We note that, even with a current finding of 
a skin rash, identified as eczema, "because [the veteran] is 
not competent to testify that the condition he is diagnosed 
with presently is the same as any condition he suffered while 
in service and since separation, section 3.303(b) cannot 
serve to assist him in the submission of a plausible claim."  
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here again, as noted above, the veteran 
was not treated for fatigue or sleep disturbance in service.  
Furthermore, there is no evidence that the veteran was 
suffering from a skin disorder one month after separating 
from active service in the Persian Gulf, and he has failed to 
submit competent medical evidence, i.e., a medical opinion, 
relating his current skin disorder to his active duty period.  
See McManaway v. West, 13 Vet.App. 60, 66 (1999), noting 
that, even where a veteran asserts continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition . . . ."  Thus, the veteran 
cannot, in this case, establish service connection through 
38 C.F.R. § 3.303(b).  

Under the circumstances described above, the Board thus 
concludes that, given the lack of competent medical nexus 
evidence linking the veteran's current skin disorder to 
service, and the lack of any objective clinical finding of 
fatigue or sleep disturbance on clinical evaluation, the 
veteran has not satisfied the threshold requirement for well-
grounded claims as set forth by the applicable law as 
interpreted in Caluza, supra.  

The Board thus concludes that the veteran has not met the 
initial burden of presenting evidence of well-grounded claims 
for direct service connection of a skin disorder, fatigue, or 
sleep disturbance.  See also Rose v. West, 11 Vet.App. 169, 
171-72 (1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that he 
suffers from a skin disorder, fatigue, and sleep disturbance, 
and that they are related to his active service.  While we do 
not doubt the sincerity of the veteran's contentions in this 
regard, he does not meet the burden of presenting evidence of 
a well-grounded claim merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  See 
also Carbino v. Gober, 10 Vet. App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a skin disorder, fatigue, and/or sleep 
disturbance, regardless of the fact that he currently is not 
shown to be suffering from disabilities that may be service-
connected under applicable law.  In this respect, the veteran 
would need to present competent medical evidence of a current 
disability, and evidence that such disability "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for a skin disorder, fatigue, and sleep 
disturbance, on a direct basis, must be denied.  See Epps v. 
Gober, supra.

b.  Undiagnosed Illness

As to the veteran's claims regarding a skin disorder, 
fatigue, and sleep disturbance on the basis of undiagnosed 
illness, the Board notes that, upon enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, at 38 U.S.C.A. § 1117, 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.

(3)  For purposes of this section, 
disabilities that have existed for 6 months or 
more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest 
date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) 
signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; (13) 
menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that occurred 
between the veteran's most recent departure 
from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and 
the onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.

38 C.F.R. § 3.317 (1999).

Well-established judicial caselaw mandates that, for a 
service-connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Winters v. West, 12 Vet.App. 
203, 207-209 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 (Fed.Cir. 
July 26, 2000); Epps and Caluza, supra.  

The Board recognizes that service connection under the 
special provisions of law pertaining to Persian Gulf War 
veterans requires an analysis slightly different from that 
employed in claims for "traditional" service connection, 
because, by definition, an undiagnosed illness is different 
from a diagnosed disability.  After the issuance of the 
regulation, the VA General Counsel issued an opinion which 
determined that a well-grounded claim for compensation under 
38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 generally 
required the submission of some evidence of:

(1)  active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2)  the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3)  an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4)  a nexus between the chronic disability and 
the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Court of Appeals for Veterans Claims has recently held 
that, in order for a veteran to establish a well-grounded 
claim pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a 
claimant need only present some evidence that:  (1) he or she 
is "a Persian Gulf veteran"; (2) the veteran exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) the signs or symptoms became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later that 
December 31, 2001; and (4) such symptomatology by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis." See Neumann v. 
West, ___Vet.App.___, No. 98-1410 (July 21, 2000).  

The Court declined to adopt the VA General Counsel opinion, 
holding that if the requirements of the statute and 
regulation (38 U.S.C. § 1117 and 38 C.F.R. § 3.317) were 
established, it would be, at best, illogical to require a 
veteran to obtain a medical opinion that his or her symptoms 
were causally related to some unknown, undiagnosed, and 
undiagnosable condition.  Neumann, supra.  

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran did serve in the Southwest Asia theater 
of operations during the Persian Gulf War, and he has 
asserted the manifestation of his claimed disorders, prior to 
December 31, 2001, in the form of chronic signs and symptoms 
listed in that regulation.  However, 38 C.F.R. § 3.317, by 
its terms, applies only where the listed signs and symptoms 
cannot be attributed to any known clinical diagnosis.  

In VAOPGCPREC 8-98 (Aug. 3, 1998) the VA General Counsel 
noted that, on its face, 38 U.S.C.A. § 1117(a) confers no 
authority to grant presumptive service connection for any 
diagnosed disease, regardless of whether the disease may be 
characterized as poorly defined.  Section 1117(a) authorizes 
VA to pay compensation "to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)" which became manifest in service in the 
Southwest Asia theater or within a prescribed presumptive 
period.  (Emphasis added.)  The term "undiagnosed illness," 
read literally, means an illness which has not been 
diagnosed.  It is well established that the plain meaning of 
a statute's language is controlling except in "'rare and 
exceptional circumstances,' when a contrary legislative 
intent is clearly expressed."  Ardestani v. Immigration and 
Naturalization Serv., 502 U.S. 129, 135-36 (1991) (citation 
omitted) (quoting Rubin v. United States, 449 U.S. 424, 430 
(1981)).  See also Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. 
Cir. 1993) ("the starting point in interpreting a statute is 
its language, for if the intent of Congress is clear, that is 
the end of the matter" (internal quotation marks omitted)), 
aff'd, 513 U.S. 115 (1994).

As to the veteran's assertion that he suffers from 
undiagnosed illnesses related to his service in the Persian 
Gulf region, following a review of the evidence and the 
applicable regulations, the Board finds he has not submitted 
well-grounded claims.  In reaching this conclusion, we note 
that, as discussed above, with respect to a skin disorder, 
the governing regulation clearly provides that compensation 
is payable only for chronic disability which, "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(1)(ii) (1999).  The medical evidence in this case 
reflects that the veteran's skin disorder has been diagnosed 
as an eczematous rash.  The VA Rating Schedule recognizes 
eczema as a ratable disability.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  Thus, since the veteran's skin 
disorder has been clinically diagnosed, he is not entitled to 
service connection for a skin disorder as a manifestation of 
an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  

With respect to fatigue and a sleep disturbance, the veteran 
has complained of both a general fatigue associated with lack 
of sleep, and muscle fatigue of his right hand.  In this 
respect, he reported having to give up his job as a mechanic 
because he could no longer hold tools.  In addition, the 
veteran has complained of awakening frequently at night and 
gasping for air.  He was diagnosed with questionable sleep 
apnea.  On VA examination, there was no report of objective 
medical evidence, signs, or symptoms of fatigue or sleep 
disturbance.  Furthermore, the veteran has not submitted 
objective, independently verifiable, non-medical evidence to 
support his claims.  Thus, the veteran has not submitted 
well-grounded claims.  See Neumann, supra, in which the 
Court, in finding that a well-grounded claim had not been 
submitted, noted that, while the veteran had complained of an 
itching and crawling sensation beneath his skin and a 
perception or coordination problem, the objective medical 
evidence failed to show any such disabilities, and the 
veteran had failed to submit other objective non-medical 
evidence to substantiate his claims.  

The veteran has been very specific in asserting that he 
suffers from a skin disorder, fatigue, and sleep disturbance, 
and that these are undiagnosed illnesses related to his 
service in the Persian Gulf.  While we do not doubt the 
sincerity of the veteran's contentions in this regard, he 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See, e.g., Voerth; Bostain; Carbino; 
Routen, supra.  Thus, in conclusion, the Board finds that the 
veteran has not submitted well-grounded claims for service 
connection for a skin disorder, fatigue, or sleep disturbance 
as manifestations of undiagnosed illnesses.  


ORDER

1. Entitlement to service connection for a skin disorder, 
either on a direct basis or as a manifestation of an 
undiagnosed illness, is denied.  

2. Entitlement to service connection for fatigue, either on a 
direct basis or as a manifestation of an undiagnosed 
illness, is denied.  

3. Entitlement to service connection for sleep disturbance, 
either on a direct basis or as a manifestation of an 
undiagnosed illness, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

